This is a proceeding to discipline respondent, an attorney at law, for professional misconduct. The petition charges that, with respect to certain moneys which the respondent received from a client for the purpose of making investments for her benefit, the respondent: (1) deposited such moneys in his own account and commingled them with his own funds; (2) failed to keep and to preserve complete and accurate records of the investments or other disposition of said moneys; (3) failed and refused to account for or to return the same to the client; and (4) in response to the client’s demand for the return of said moneys, issued cheeks to the client which were dishonored for insufficient funds. The client is the widow of respondent’s deceased brother. The learned Justice, to whom the issues were referred for hearing, has submitted his report, dated December 15, 1964, in which he finds that the charges have been sustained. In addition, the Justice has found that, in connection with one of the investments, the respondent induced and was a party to a forgery and “ took a false acknowledgment, wilfully and with intent to deceive ” and that “ in many instances, the investments proved to be unsuccessful speculations.” The petitioner now moves for confirmation of the Justice’s report and findings and for the imposition of an appropriate measure of discipline. No papers in opposition have been filed by the respondent. The motion is granted; the Justice’s report and his findings are confirmed in toto. In our opinion, his findings are amply supported by the proof. In view of the gravity of the respondent’s misconduct, he must be disbarred; he clearly lacks the character and fitness requisite for an attorney and counselor at law. Accordingly, his name is directed to be struck from the roll of attorneys and counselors at law, effective today, April 30, 1965. Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.